Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 1-5 and 14-17 are rejected under 35 USC 102(a)(1) as being anticipated by US 2011/0102258 Underbrink et al.

As to claim 1,  Underbrink teaches a positioning method, applied to an electronic device, wherein the electronic device comprises a global positioning system GPS chip ([0004-0007] and fig.1A), and the method comprises: receiving a positioning request ([0181, 0188, 0190, 0199, 0207, 0210] teaches positioning request); responding to the positioning request (0215 teaches responding to request), and determining a target time source having the highest priority in at least two time sources (0263, 0265-0266, 0885 and fig.46 teaches two time sources); providing, for the GPS chip, a target time currently corresponding to the target time source (0263, 0265-0266, 0885 teaches target time and time source mechanics); and performing GPS positioning based on the target time (see 0885, positioning performed based on time mechanics), wherein the at least two time sources comprise at least two of the following: a network time protocol NTP time source, a GPS reference time source, a network identity and time zone NITZ time source, an NG time source, an NN time source, or an NG time source (see 0263, 0265-0266, 0885 teaching different time sources); and a time corresponding to the GPS reference time source is obtained based on a satellite time obtained through demodulation during previous GPS positioning (0606-
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646